Exhibit 10-a


EXECUTION VERSION


    
AMENDMENT NO. 1 TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT
This AMENDMENT NO. 1 TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) dated as of March 12, 2020 is among Meritor, Inc., an Indiana
corporation (the “Company”), ArvinMeritor Finance Ireland Unlimited Company, a
company organized under the laws of Ireland (the “Subsidiary Borrower” and,
collectively with the Company, the “Borrowers”) and JPMorgan Chase Bank, N.A.,
in its capacity as administrative agent for itself and the other Lenders (in
such capacity, the “Administrative Agent”). Defined terms used herein and not
otherwise defined herein shall have the meanings given to them in the “Credit
Agreement” referred to below.
WHEREAS, the signatories hereto are parties to that certain Fourth Amended and
Restated Credit Agreement, dated as of June 7, 2019 (as the same has been and
may be further amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among the Borrowers, the financial
institutions from time to time parties thereto as lenders (the “Lenders”) and
the Administrative Agent;
WHEREAS, the Company is a party to that certain Purchase and Option Agreement
dated September 15, 2017 by and among WABCO Vehicle Control Systems LLC, Meritor
Heavy Vehicle Systems, LLC, Meritor WABCO JV, WABCO Automotive Control Systems
Inc., WABCO Holdings Inc., and the Company (the “WABCO Purchase Agreement”);
WHEREAS, since the execution and delivery of the WABCO Purchase Agreement, the
Credit Agreement (including the Exiting Credit Agreement amended and restated
thereby) intended to permit certain transactions under the WABCO Purchase
Agreement, including, without limitation, the exercise of an option by the
Company or its Subsidiaries to sell an aftermarket distribution business and
related assets to the purchaser under the WABCO Purchase Agreement pursuant to
(viii) of the Credit Agreement’s definition of “Asset Sale” (the “WABCO
Distribution Business Sale Carve-Out”);
WHEREAS, the WABCO Distribution Business Sale Carve-Out (a) mistakenly
identifies purchaser of the transferred business as WABCO Holdings, Inc. and (b)
ambiguously does not specifically reference a transfer of inventory in
connection with the exercise of the option, notwithstanding that such transfer
is expressly contemplated by Section 10 of the WABCO Purchase Agreement;
WHEREAS, the Borrowers have requested that the Administrative Agent agree to a
technical amendment to cure the aforementioned mistake and ambiguity in the
WABCO Distribution Business Sale Carve-Out; and
WHEREAS, pursuant to Section 9.3(D) of the Credit Agreement, the Borrowers and
the Administrative Agent, without the consent of any other parties, are
authorized to agree to a





--------------------------------------------------------------------------------




technical amendment to the Credit Agreement to cure an ambiguity, omission,
mistake, defect or inconsistency in the Credit Agreement;
NOW, THEREFORE, in consideration of the premises set forth above, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Borrowers and the Administrative Agent agree as follows:
1.Amendment to Credit Agreement.    Upon and subject to the satisfaction of the
conditions precedent set forth in Section 2 below, the Credit Agreement shall be
and hereby is amended as follows:
(a)    Clause (viii) of the definition of “Asset Sale” set forth in Section 1.1
of the Credit Agreement is hereby amended and restated as follows:
(viii) the sale or other transfer by the Company or any of its Subsidiaries to
WABCO Vehicle Control Systems LLC (or any of its assignees or designees) of the
portion of its aftermarket distribution revenue and profit stream associated
with the distribution of Meritor WABCO JV’s (including its successor’s) products
(which, for the avoidance of doubt, includes the Inventory as defined in the
Purchase Agreement, the sale of which is expressly contemplated by Section 10.7
of the Purchase Agreement) at any time after the closing of the Meritor WABCO JV
Sale for aggregate consideration of at least $225,000,000;
(b)    Section 1.1 of the Credit Agreement is hereby amended by adding the
following definition in its appropriate alphabetical order therein:
“Purchase Agreement” means in connection with the WABCO JV Sale, that certain
Purchase and Option Agreement dated September 15, 2017 by and among WABCO
Vehicle Control Systems LLC, Meritor Heavy Vehicle Systems, LLC, Meritor WABCO
JV, WABCO Automotive Control Systems Inc., WABCO Holdings Inc., and the Company.
2.    Conditions Precedent to Amendment. This Amendment shall become effective
as of the date first above written if, and only if on such date:
(a)    The Administrative Agent has received duly executed copies of this
Amendment from the Borrowers and the Administrative Agent.
(b)    The Administrative Agent has received duly executed copies of the Consent
and Reaffirmation attached hereto from each Subsidiary Guarantor.
(c)    The Company shall have paid all fees and expenses (including, to the
extent invoiced, reimbursement of fees and expenses of the Administrative
Agent’s counsels) in connection with this Amendment and the other Loan
Documents.
3.    Representations and Warranties of the Borrowers. Each Borrower hereby
represents and warrants as follows:


2

--------------------------------------------------------------------------------




(a)    Such Borrower has the corporate or other power and authority and legal
right to execute and deliver this Amendment and to perform its obligations
hereunder and under the Loan Documents (as amended hereby). The execution and
delivery by such Borrower of this Amendment, and the performance of its
obligations under this Amendment and the Loan Documents (as amended hereby),
have been duly authorized by proper corporate acts (or analogous acts in the
case of the Subsidiary Borrower).
(b)    This Amendment and the Loan Documents (as amended hereby) to which such
Borrower is a party constitute the legal, valid and binding obligations of such
Borrower enforceable against such Borrower in accordance with their terms,
except as such enforceability may be limited by bankruptcy, insolvency, or
similar laws affecting the enforcement of creditors’ rights generally.
(c)    Neither the execution and delivery by such Borrower of this Amendment,
nor the consummation of the transactions contemplated herein and in the Loan
Documents (as amended hereby), nor compliance with the provisions hereof or
thereof will violate any law, rule, regulation, order, writ, judgment,
injunction, decree or award binding on the Company or any of its Subsidiaries or
the Company’s or any Subsidiary’s articles of incorporation or by-laws or
comparable constitutive documents or the provisions of any indenture, instrument
or agreement to which the Company or any of its Subsidiaries is a party or is
subject, or by which it, or its Property, is bound, or conflict with or
constitute a default thereunder, or result in the creation or imposition of any
Lien (other than any Lien permitted by Section 7.3(F) of the Credit Agreement)
in, of or on the Property of the Company or a Subsidiary pursuant to the terms
of any such indenture, instrument or agreement, except any such violation,
conflict or default as would not reasonably be expected to have a Material
Adverse Effect. No order, consent, approval, license, authorization, or
validation of, or filing, recording or registration with, or exemption by, any
Governmental Authority, or any other third party, is required to authorize, or
is required in connection with the execution or delivery of this Amendment or
the performance of, or the legality, validity, binding effect or enforceability
of, this Amendment or the Loan Documents (as amended hereby).
(d)    As of the date hereof and after giving effect to the terms of this
Amendment, (i) each representation and warranty by such Borrower set forth in
the Credit Agreement and in the other Loan Documents to which such Borrower is a
party is true and correct in all material respects, except to the extent that
such representation or warranty expressly relates to an earlier date (in which
case such representation and warranty shall be true and correct as of such
earlier date) and (ii) no Default or Unmatured Default exists under the terms of
the Credit Agreement.
4.    Reference to and Effect on the Credit Agreement.
(a)    Upon the effectiveness of Section 1 hereof, each reference in the Credit
Agreement to “this Credit Agreement,” “hereunder,” “hereof,” “herein” or words
of like import shall mean and be a reference to the Credit Agreement, as amended
hereby. This Amendment is a Loan Document pursuant to the Credit Agreement and
shall (unless expressly indicated herein or therein) be construed, administered,
and applied, in accordance with all of the terms and provisions of the Credit
Agreement.


3

--------------------------------------------------------------------------------




(b)    Except as specifically amended above, the Credit Agreement and all other
documents, instruments and agreements executed and/or delivered in connection
therewith, shall remain in full force and effect, and are hereby ratified and
confirmed. Without limiting the foregoing, each Borrower hereby (i) agrees that
this Amendment and the transactions contemplated hereby shall not limit or
diminish the obligations of such Borrower arising under or pursuant to the
Credit Agreement and the other Loan Documents to which it is a party, (ii)
ratifies and reaffirms its obligations, contingent or otherwise, under the
Credit Agreement and each and every other Loan Document to which it is a party
(including, without limitation, each applicable Collateral Document), and (iii)
reaffirms all Liens on the Collateral which have been granted by it in favor of
the Administrative Agent (for itself and the other Holders of Secured
Obligations) pursuant to any of the Loan Documents and confirms that such Liens
continue to secure the Secured Obligations.
(c)    Except as expressly provided herein, the execution, delivery and
effectiveness of this Amendment (or any provision hereof) shall not operate as a
waiver of any right, power or remedy of the Administrative Agent or the Lenders,
nor constitute a waiver of any provision of the Credit Agreement or any other
documents, instruments and agreements executed and/or delivered in connection
therewith.
5.    GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
6.    Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.
7.    Counterparts. This Amendment may be executed by one or more of the parties
hereto on any number of separate counterparts and all of said counterparts taken
together shall be deemed to constitute one and the same instrument. Delivery of
an executed counterpart of a signature page of this Amendment by facsimile or
e-mail transmission shall be effective as delivery of a manually executed
counterpart of this Amendment.
8.    Successors and Assigns. This Amendment and the rights evidenced hereby
shall inure to the benefit of and be binding upon the permitted successors and
assigns of the parties hereto, and shall be enforceable by any such successors
and assigns.


9.    [Remainder of page intentionally left blank]

IN WITNESS WHEREOF, this Amendment has been duly executed and delivered as of
the date first above written.
MERITOR, INC., as a Borrower
 
 
By:
/s/ Carl Anderson
Name: Carl Anderson
Title: Senior Vice President and Chief Financial Officer
 
 
 
ARVINMERITOR FINANCE IRELAND UNLIMITED COMPANY,
as a Borrower
 
 
By:
/s/ Michael J. Casey
Name: Michael J. Casey
 
Title: Director
 



JPMORGAN CHASE BANK, N.A.,
 
 
as Administrative Agent and as a Lender
 
 
 
 
 
 
 
 
By:
/s/ Robert P. Kellas
Name: Robert P. Kellas
 
Title: Executive Director
 




Consent and Reaffirmation

dated as of March 12, 2020


Each of the undersigned hereby acknowledges receipt of a copy of Amendment No. 1
to Fourth Amended and Restated Credit Agreement, dated as of March 12, 2020 (the
“Amendment”), among Meritor, Inc., an Indiana corporation (the “Company”),
ArvinMeritor Finance Ireland Unlimited Company (the “Subsidiary Borrower”), the
“Lenders” (as defined below) party thereto, and JPMorgan Chase Bank, N.A., as
Administrative Agent (in such capacity, the “Administrative Agent”), which
Amendment amends that certain Fourth Amended and Restated Credit Agreement,
dated as of June 7, 2019 (as the same has been and may be further amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Company, the Subsidiary Borrower, financial institutions
from time to time parties thereto as lenders (the “Lenders”) and the
Administrative Agent. Capitalized terms used herein without definition shall
have the meanings assigned to such terms in the Credit Agreement.


Without in any way establishing a course of dealing by the Administrative Agent
or any Lender, each of the undersigned Subsidiary Guarantors (including as
successors by merger or otherwise) hereby (i) agrees that the Amendment and the
transactions contemplated thereby shall not limit or diminish the obligations of
such Person arising under or pursuant to the Subsidiary Guaranty and the other
Loan Documents to which it is a party, (ii) ratifies and reaffirms all of its
payment and performance obligations, contingent or otherwise, under the
Subsidiary Guaranty and each and every other Loan Document to which it is a
party (including, without limitation, each applicable Collateral Document), and
(iii) ratifies and reaffirms all Liens on the Collateral which have been granted
by it in favor of the Administrative Agent (for itself and the other Holders of
Secured Obligations) pursuant to any of the Loan Documents and confirms that
such Liens continue to secure the Secured Obligations. This Consent and
Reaffirmation is not intended to and shall not constitute a novation of the Loan
Documents or the Obligations created thereunder or any other Secured
Obligations.


All references to the Credit Agreement contained in the above referenced
documents shall be a reference to the Credit Agreement as so modified by the
Amendment and as the same may from time to time hereafter be amended, restated
or otherwise modified.






10.    [Remainder of page intentionally left blank]



IN WITNESS WHEREOF, this Consent and Reaffirmation has been duly executed and
delivered as of the date first above written.
MERITOR MANAGEMENT CORP.
MERITOR INTERNATIONAL HOLDINGS, LLC
ARVIN TECHNOLOGIES, INC.
ARVINMERITOR FILTERS OPERATING CO., LLC
ARVINMERITOR OE, LLC
MERITOR HOLDINGS, LLC
ARVINMERITOR TECHNOLOGY, LLC
MERITOR AFTERMARKET USA, LLC
MERITOR HEAVY VEHICLE BRAKING SYSTEMS (U.S.A.), LLC
MERITOR HEAVY VEHICLE SYSTEMS (SINGAPORE) PTE., LTD.
MERITOR HEAVY VEHICLE SYSTEMS (VENEZUELA), INC.
MERITOR HEAVY VEHICLE SYSTEMS, LLC
MERITOR TECHNOLOGY, LLC
MERITOR, INC.
MERITOR SPECIALTY PRODUCTS LLC
MERITOR ELECTRIC VEHICLES LLC
 
 



By: /s/ Brett Eilander            
Name: Brett Eilander
Title: Vice President


ARVIN HOLDINGS NETHERLANDS B.V.


By: /s/ Mike Lei                
Name: Mike Lei
Title: Director


MERITOR NETHERLANDS, B.V.


By: /s/ Mike Lei                
Name: Mike Lei
Title: Director


ARVINMERITOR LIMITED


By: /s/ Paul Bialy                
Name: :Paul Bialy
Title: Director


ARVINMERITOR SWEDEN AB


By: /s/ Jose Ramose                
Name: Jose Ramos
Title: Director


MERITOR LUXEMBOURG S.A.R.L.




By: /s/ Paul Bialy                
Name: Paul Bialy
Title: Director



MERITOR INDUSTRIAL HOLDINGS, LLC
CAX INTERMEDIATE, LLC
CAX HOLDINGS, LLC
MERITOR INDUSTRIAL ACQUISITION HOLDINGS, LLC
MERITOR INDUSTRIAL INTERNATIONAL HOLDINGS, LLC
MERITOR INDUSTRIAL HOLDINGS FRANCE, LLC
MERITOR INDUSTRIAL FRANCE, LLC
MERITOR INDUSTRIAL PRODUCTS, LLC
MERITOR INDUSTRIAL AFTERMARKET, LLC
AXLETECH INTERNATIONAL IP HOLDINGS, LLC
MERITOR INDUSTRIAL HOLDINGS BRAZIL, LLC
MERITOR INDUSTRIAL OVERSEAS SERVICES, LLC
TRANSPORTATION POWER, LLC





By: /s/ Brett Eilander         
Name: Brett Eilander
Title: Vice President





IN WITNESS whereof the undersigned has executed this Consent and Reaffirmation
as a deed the day and year first above written.


EXECUTED AS A DEED by 
 
MERITOR CAYMAN ISLANDS, LTD.
)
/s/ Brett Eilander
)
Duly Authorised Signatory
)
 
)
Name:
Brett Eilander
)
 
 
)
Title:
Vice President and Secretary
)
 
 






 
in the presence of:
 
 
 
 
 
 
 
/s/ Ann D. Eilander
 
Signature of Witness
 
 
 
Name:
Ann D. Eilander
 
 
 
 
Address:
 
 
 
 
 
Occupation:
 
 
 
 
 
(Note: These details are to be completed in the witness's own hand writing.)
 





 


4